        Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 1 of 8




                                                      U.S. Department of Justice

                                                      Andrew E. Lelling
                                                      United States Attorney
                                                      District of Massachusetts


Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210

                                                      February 5, 2021

Jack W. Pirozzolo, Esq.
Sidley Austin LLP
60 State Street, 36th Floor
Boston, MA 02109

John C. Hueston, Esq.
Hueston Hennigan LLP
523 West 6th St Suite 400
Los Angeles CA 90014

       Re:     United States v. William McGlashan, Jr.
               Criminal No. 19-10080-NMG

Dear Mr. Pirozzolo and Mr. Hueston:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, William McGlashan, Jr. (“Defendant”), agree as follows, pursuant to Federal Rule of
Criminal Procedure (“Rule”) 11(c)(1)(C):

       1.      Change of Plea

        No later than February 15, 2021, Defendant will plead guilty to Count Seven of the Fourth
Superseding Indictment: Wire Fraud and Honest Services Wire Fraud; Aiding and Abetting, in
violation of Title 18, United States Code, Sections 1343, 1346 and 2, insofar as that count charges
a scheme and artifice to defraud ACT, Inc. of standardized tests and test scores, and of its right to
the honest and faithful services of its test administrators. Defendant admits that he committed the
crime specified in that count and is in fact guilty of it. The U.S. Attorney agrees to dismiss Counts
One, Two, and Three of the Fourth Superseding Indictment following the imposition of sentence
at the sentencing hearing.

        Defendant’s plea shall, with the U.S. Attorney’s consent, be a conditional plea of guilty,
reserving Defendant’s right to appeal the denial of his Motion to Dismiss Count Seven of the
        Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 2 of 8




Fourth Superseding Indictment, Dkt. 1023, only to the extent that the motion argued as follows:
first, that test scores cannot, as a matter of law, constitute property for purposes of the mail or wire
fraud statutes, and that, to the extent that standardized tests might be considered property under
the mail or wire fraud statutes, the indictment did not adequately allege facts establishing a scheme
to fraudulently obtain standardized tests in this case; and second, that the indictment did not
adequately allege facts establishing that test administrators owed a fiduciary duty to testing
companies in this case. Defendant will have the right to withdraw his guilty plea should Defendant
prevail on appeal.

        The U.S. Attorney agrees that, based upon the information known to the U.S. Attorney’s
Office at this time, no further criminal charges will be brought against the Defendant in connection
with the conduct set forth in the Fourth Superseding Indictment.

       2.      Penalties

        Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for three years; a fine of $250,000, or twice the gross gain or loss, whichever is greater; a
mandatory special assessment of $100; restitution; and forfeiture to the extent charged in the
Fourth Superseding Indictment.

        Defendant understands that, if he is not a United States citizen who was born in the United
States, pleading guilty may affect Defendant’s immigration status. Defendant agrees to plead
guilty regardless of any potential immigration consequences, even if Defendant’s plea results in
being automatically removed from the United States.

       3.      Rule 11(c)(1)(C) Plea

       In accordance with Rule 11(c)(1)(C), if the Court accepts this Plea Agreement, the Court
must include the agreed disposition in the judgment. If the Court rejects any part of this Plea
Agreement, the U.S. Attorney may void the agreement and/or Defendant may withdraw from it.
Defendant may not withdraw his plea for any other reason.

        Should the U.S. Attorney void the agreement and/or Defendant moves to withdraw his/her
guilty plea, Defendant agrees to waive any defenses based upon statute of limitations, the
constitutional protection against pre-indictment delay, and the Speedy Trial Act for all charges that
could have been brought as of the date of this Plea Agreement.

       4.      Sentencing Guidelines

      The U.S. Attorney will take the position, based on the following calculations, that
Defendant’s total “offense level” under the Guidelines is 16:

               a) Defendant’s base offense level is seven, because the offense of conviction is
                  wire fraud and honest services wire fraud (USSG § 2B1.1);


                                                   2
        Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 3 of 8




               b) Defendant’s offense level is increased by 12, because the actual and intended
                  loss or gain from the offense was more than $250,000 but not more than
                  $550,000 (USSG § 2B1.1(b)(1)(G)); and

               c) Defendant’s offense level is decreased by three, because Defendant has
                  accepted responsibility for Defendant’s crime (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility, and may be released from the parties’ agreed-upon
disposition in Paragraph 5 if: (a) at sentencing, Defendant (himself or through counsel) indicates
that he does not fully accept responsibility for having engaged in the conduct underlying each of
the elements of the crime to which he is pleading guilty; or (b) by the time of sentencing, Defendant
has committed a new federal or state offense, or has in any way obstructed justice.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       5.      Agreed Disposition

       The parties agree on the following sentence:

               a) incarceration for three months;

               b) a fine of $250,000;

               c) 24 months of supervised release, with 250 hours of community service imposed
                  as a condition of the supervised release;

               d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing;

               e) restitution in an amount to be determined at sentencing; and

               f) forfeiture as set forth in Paragraph 7.

        The U.S. Attorney further agrees not to oppose Defendant’s request for an expedited
sentencing, provided that the sentencing does not occur before 90 days after Defendant enters a
plea of guilty.



                                                 3
        Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 4 of 8




       6.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit except as set forth in paragraph 1 of this
                  Agreement; and

               b) He will not challenge his sentence, including any court orders related to
                  forfeiture, restitution, fines or supervised release, on direct appeal or in any
                  other proceeding, including in a separate civil lawsuit.

        The U.S. Attorney agrees not to appeal the imposition of the sentence agreed to by the
parties in paragraph 5.

        Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction (except as set forth in paragraph 1 of this Agreement)
and sentence regardless of whether he later changes his mind or finds new information that would
have led him not to agree to give up these rights in the first place.

       Defendant acknowledges that he is agreeing to give up these rights in exchange for
concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

        Defendant is aware that the Court can award attorneys’ fees and other litigation expenses
to defendants in certain criminal cases. In exchange for the concessions the U.S. Attorney is
making in this Agreement, Defendant waives any claim under the so-called “Hyde Amendment,”
18 U.S.C. §3006A, that is based in whole or in part on the U.S. Attorney’s agreement in Paragraph
1 to dismiss Counts One, Two, and Three.


                                                  4
        Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 5 of 8




       7.      Forfeiture

         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         8.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

         9.    Breach of Plea Agreement

         Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

        Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

         10.   Who is Bound by Plea Agreement

         This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

         11.   Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.




                                                 5
        Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 6 of 8




                                         *       *       *

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Justin D. O’Connell.

                                                     Sincerely,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                              By:
                                                       STEPHEN E. FRANK
                                                       Chief
                                                       Securities, Financial & Cyber Fraud Unit
                                                       JORDI DE LLANO
                                                       SETH B. KOSTO
                                                       Deputy Chiefs
                                                       Securities, Financial & Cyber Fraud Unit




                                                        /s Justin D. O'Connell
                                                       JUSTIN D. O’CONNELL
                                                       LESLIE A. WRIGHT
                                                       KRISTEN A. KEARNEY
                                                       KARIN M. BELL
                                                       STEPHEN E. FRANK
                                                       Assistant U.S. Attorneys




                                                 6
Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 7 of 8
Case 1:19-cr-10080-NMG Document 1716 Filed 02/05/21 Page 8 of 8
